DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Claims 1-35 and 37-48 have been canceled.  Claim 36 has been amended and Claims 49-53 have been newly added as requested in the amendment filed on October 27, 2020. Following the amendment, claims 36 and 49-53 are pending in the instant application and are under examination in the instant office action.  In the Response to Restriction/Election mailed December 10, 2019, Applicant elected an “agent that prevents AQP-4 depolarization or loss of AQP-4 polarization” and JNJ-17299425 as the therapeutic agent for prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As currently amended, Claims 51, 52, 57 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for reasons of record as applied to previous claim set.  
The specification teaches reducing the development of age-related macular degeneration (AMD) by intracerebroventricular infusion of artificial cerebrospinal fluid (aCSF); and, the prior art discloses treating AMD by intraventricular administration of an agent that inhibits VEGF in aCSF.  The disclosure as filed does not reasonably provide enablement for methods comprising any other therapeutic agent other than what was known in the prior art, nor does the specification provide enabling guidance for the method comprising the instantly-elected JNJ-17299425.  
In Remarks filed February 17, 2021, Applicant traverses this rejection on the following grounds.   Applicant asserts “the claims have been amended to be directed to the embodiment indicated by the Examiner to be enabled, and to also include intrathecal infusion” (pg. 4).
This is not persuasive.  The present inventors provide evidence for a new clearance pathway in the human optic nerve. There is only a single in vivo working example in which “Intracranial CSF infusion in an animal model of age-related macular degeneration (AMD)” was shown to have a “protective effect against retinal pigmented epithelium damage and vision loss” (Example 3 (pg. 21). In this experiment a cannula was implanted into the lateral ventricle (pg. 21, lines 19-20) and artificial CSF infusion was provided by a pump.  The experiment demonstrated reduction in the deposits that lead to visual impairment in this animal model.  The 
There are no working examples comprising the elected JNJ-17299425 or any other substance listed in newly added claims 57 and 58.  Glymphatic fluidics are strongly regulated by sleeping state, aging, arterial pulsatility, and body position.  Given that the glymphatic system effectively clears the brain of endogenous macromolecules, such as -amyloid and tau, it is entirely unclear how infusing a macromolecule, like the claimed BMP etc., would alter glymphatic osmotic homeostasis.
Applicant asserts there is an association between AQP4 depolarization and glymphatic clearance and that the elected JNJ-17299425 was known to prevent loss of AQP4 polarization.  Further, Applicant asserts other reagents that have been shown to increase glymphatic clearance, “such as diuretics, adrenergic receptor antagonists, Stat-3 inhibitors or molecules known in the art to be bone morphogenetic protein (BMP) signaling axis molecules, antagonists of AVP (vasopressin) such as tolvaptan, conivaptan, or VPA-985, antagonists of atrial natriuretic peptide (ANP) such as anantin, antagonists of Angiotensin II such as losartan, antagonists of AT2R receptors such as PD 123319, and antagonists of AT1 receptors such as valsartan, described in US2016/0000945” can be used in the method.  
However, none of these agents have been used as therapeutic treatments for AMD, particularly when used in conjunction with the intrathecal or intraventricular administration of artificial CSF as claimed. The working examples of the instant disclosure do not demonstrate a clear nexus between glymphatic clearance and reduction of developing AMD .  The only evidence disclosed within the instant specification is that intraventricular infusion of artificial CSF (aCSF) yields a protective effect on AMD in an animal model that is predisposed thereto.  
The examiner maintains the position that a person having ordinary skill in the art would have to make a significantly inventive contribution in order to use the claimed invention commensurate in scope with what is claimed.  The experimentation required for enabling guidance for use with reasonable success constitutes undue further experimentation. 
For all of these reasons, Claims 36 and 49-53.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As currently claimed, Claims 36, 51, 54, and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO/2015/148416A1 (hereafter “WO ‘416”).
As amended to specifically reduce development of AMD in a patient in need thereof, the rejection under the Shiobara reference is withdrawn as this reference does not specify treatment  TM, which can be used “as an irrigation and perfusion fluid in neurological surgery” (last line).  
Claims 36, 51, 54, and 57 are drawn to a method comprising intracerebroventricular infusion of aCSF in an amount effective to reduce development of age-related macular degeneration (AMD) in a patient in need thereof; and wherein the aCSF comprises a therapeutic agent.  The open-ended language (“comprising”) does not exclude methods that contain therapeutic agents within aCSF.
The WO/2015/148416A1 prior art, however, is directed to intraventricular administration (paragraph [0070]) of compositions that “inhibit the function or activity of VEGF” for the treatment of “age-related macular degeneration (AMD)” (paragraph [0077]).  The reference discloses, “[0058] The primary vehicle or carrier in a pharmaceutical composition may be either aqueous or non-aqueous in nature. For example, a suitable vehicle or carrier may be artificial cerebrospinal fluid”.  Lastly the reference states the compositions of the prior art “may be administered as a single dose, or as multiple doses (at the same or different concentrations/dosages) over time, or as a continuous infusion” (paragraph [0069]). 
Thus, the invention of Claims 36, 51, 54, and 57 is anticipated by the prior art reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36, 49-57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over the WO/2015/148416A1 prior art taken with Morioka et al., 2011 cited in the previous action. 
The reasons for which Claims 36, 51, 54, and 57 are anticipated by the WO ‘416 prior art are discussed above.
While the WO ‘416 prior art discloses intraventricular perfusion of aCSF the reference does not disclose the particular composition of ARTCEREB® (Claims 53 and 59), nor does it disclose “infusion is ensured by an implantable pump” (Claim 49), or the method “wherein the infusion is ensured by an apparatus for infusing fluid into an intrathecal space or a cerebral ventricle of the patient, the apparatus comprising: an implantable pump; a reservoir for containing artificial CSF; an infusion catheter having an inlet end coupled to the reservoir, and an outlet end coupled to the implantable pump; and an inflow catheter having an outlet end configured to be disposed in fluid communication with the intrathecal space or the cerebral 
The Morioka et al. reference remedies these deficiencies by teaching ARTCEREB solution infused into the cisterna magna via pump.  This is equivocal to intracerebroventricular infusion because the fourth ventricle is contiguous with cisterna magna (see reference Figure 1).  Specifically, Morioka et al. teach “The injection probe was implanted … into the left lateral ventricle” (pg. 689, Ventriculocisternal Perfusion Model). ARTCEREB was infused into the cisterna magna for 24 h using a microinjection pump with push-pull adapter to infuse and withdraw simultaneously at a rate of 0.35 ml/kg/h (paragraph bridging pages 689-690).  Thus, the reference teaches an implantable pump with an infusion catheter having an inlet end coupled to a reservoir of aCSF and an outflow catheter in communication with the subarachnoid space. 
A person having ordinary skill in the art would have been motivated to have used ARTCEREB as the aCSF in the method of the WO ‘416 publication because the Morioka reference expressly teaches this composition confers the distinct advantage of “[having] no effect on electrolyte (K, Na and Cl) concentrations in CSF and blood” and “Artcereb as an irrigation and perfusion solution may thus improve clinical outcomes” (pg. 691, last paragraph). Additionally the reference teaches the pump system is capable of maintaining physiological ion concentrations over 24 hours of infusion (see Table 2). No undue further experimentation would be required in order to use the ARTCEREB and implantable pump, as taught by Morioka et al., in the methods of intraventricular perfusion comprising the aCSF, as disclosed by the WO ‘416 publication.   
. 
	
	Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649